Title: To Thomas Jefferson from George Jefferson, 30 September 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 30th. Septr. 1805
                  
                  I inclose you a bill of loading for 1500 bushels of Coal, which Heth & N. contrary to their usual custom consented to have picked.
                  The different dfts. of which you advise us have appeared, together with one in favor of Wm Burwell dated the 13th. of July for $:400—,of which we have never been advised. 
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               